DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1, 4-8, and 11-14 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-9 of U.S. Patent No. 10138530 in view of Fonstein and Takahashi.
Although the claims at issue are not identical, they are not patentably distinct from each other because the U.S. Patent No. 10138530 in view of Fonstein is obvious over the presently claimed invention.
The present claims require a method for producing a galvanized steel sheet comprising a steel sheet composition treated with an oxidizing treatment, a reduction annealing step, and a galvanizing treatment. The claims of U.S. Patent No. 10138530 are silent to a heating rate of 0.10C/sec or more in a heating zone for the reduction annealing during the reduction annealing claimed in instant claim 1 which is taught by Fonstein with an overlapping heating rate 10-50 °C/sec (page 20, ¶2). The claims of U.S. Patent No. 10138530 with teaching of Fonstein meet all the limitations of the present claims.
Takahashi teaches a continuous hot dip galvanization line for steel strips includes an annealing furnace upstream to a coating bath and that the annealing furnace includes a heating zone, a soaking zone and a cooling zone disposed in this order from the upstream to the downstream of the furnace ([0042]). And there exist a prima facie case of obviousness for simple substitution of one known element for another to obtain predictable results by replacing the reducing annealing furnace with an upper portion and a lower portion of the claims of U.S. Patent No. 10138530 with the reducing annealing furnace of Takahashi. Applicant is directed to MPEP 2143.I.(B).

Claims 1, 4-8, and 11-14 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-14 of U.S. Patent No. 10,988,836.
 Although the claims at issue are not identical, they are not patentably distinct from each other because application U.S. Patent No. 10,988,836 teaches an identical composition and method with a variation of the temperature formula range in the soaking zone during the reduction-annealing which overlaps with claimed invention as currently claimed.
Response to Arguments
Applicant’s arguments, see pp. 8-9, filed 5/25/2022, with respect to the previous claim rejections under 35 U.S.C. § 103 over Makimize (WO 2015-087549) in view of Fonstein (“Advanced High Strength Sheet Steels”) and Takahashi (US 2015/0013851) have been fully considered and are persuasive.  Therefore, the previous claim rejections under 35 U.S.C. § 103 have been withdrawn. Furthermore, the cancellation of claims 9-10, previously rejected under 35 U.S.C. § 112(d), results in the withdrawal of the previous rejections under 35 U.S.C. § 112(d).
Applicant argues regarding the double patenting rejections over U.S. Patent No. 10,138,530 in view of Fonstein and Takashi and over U.S. Patent No. 10,988,836 that the instant claims are allowable for the reasons set forth with respect to the § 103 rejection.
This is not found persuasive. In regards to the double patenting rejection over U.S. Patent No. 10,138,530 in view of Fonstein and Takashi, Examiner notes that claim 1 of U.S. Patent No. 10,138,530 teaches an H2O concentration, by volume, of 500 ppm to 5000 ppm, which is just outside of the instantly claimed range of 10 ppm or more and less than 500 ppm. However, in the case where the claimed ranges and prior art ranges do not overlap but are close enough that one of ordinary skill in the art would have expected them to have the same properties, a prima facie case of obviousness exists. See MPEP §2144.05. With respect to the double patenting rejection over U.S. Patent No. 10,988,836, note that the claims of U.S. Patent No. 10,988,836 teach H2O concentrations in the heating and soaking zones that overlap with that of the instant claims. In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. See MPEP § 2144.05 (I).
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
                                                                                                                                                           
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANTHONY M LIANG whose telephone number is (571)272-0483. The examiner can normally be reached M-F: 9:00am-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jonathan Johnson can be reached on (571)272-1177. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ANTHONY M LIANG/Primary Examiner, Art Unit 1734